Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed March 8,
2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-12-00164-CV
                                    ____________

                      IN RE WALATA DEON SMITH, Relator



                              ORIGINAL PROCEEDING
                               WRIT OF MANDAMUS



                            MEMORANDUM OPINION

       On February 21, 2012, relator, Walata Deon Smith, filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann §22.221; see also Tex. R. App. P. 52.1.
Relator asks this court to compel Stan Stanart, the County Clerk of Harris County, Texas,
to forward copies of probate court records.

       This court’s mandamus jurisdiction is governed by section 22.221 of the Texas
Government Code. Section 22.221 expressly limits the mandamus jurisdiction of the
courts of appeals to: (1) writs against a district court judge or county court judge in the
court of appeals’ district, and (2) all writs necessary to enforce the court of appeals’
jurisdiction. Tex. Gov’t Code Ann. § 22.221. Because the petition for writ of mandamus
is directed toward a county clerk and is not necessary to enforce this court’s jurisdiction,
we have no jurisdiction. See Tex. Gov’t Code Ann. § 22.221(b)(1).

       Accordingly, the petition for writ of mandamus is ordered dismissed.

                                   PER CURIAM


Panel consists of Justices Frost, Seymore, and Jamison.




                                             2